Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Examination
	Claims 1-8 and 10-21 are pending and currently under examination.
	Applicants claim a composition that comprises one or more arachnid/insect repellents that are encapsulated within a flexible capsule.  The composition may contain 2 different arachnid/insect repellents, such as the synthetic insect repellent DEET or a plant oil, such as citronella or limonene.  The composition may further contain additional agents, such as moisturizing agents, emollients and additional polymers.  Applicant has narrowed the claims in the last amendment to require that the flexible shell consists of one of the enumerated celluloses, including derivatives and salts of carboxymethyl cellulose.
	The claims will be given their broadest reasonable interpretation.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/702615 (hereinafter ‘615), 14/072,926 (hereinafter ‘926), 62/293,703 (hereinafter ‘703), 61/769,758 (hereinafter ‘758) and 61/722,870 (hereinafter ‘870), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, the ‘615 application fails to provide support for the following limitations of claim 1, as well as claims 2-8 and 10-21 which depend directly or indirectly therefrom: methyl cellulose, ethylmethyl cellulose, hydroxyethyl cellulose, hydroxyethylmethyl cellulose, hydroxyethyl cellulose and a cellulose ester.  The ‘615 application also fails to provide support for the entirety of claim 21. Thus, claims 1-8 and 10-21 are not entitled to the filing date of the prior application and the effective filing date for these claims will be deemed to be 02/10/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and claims 2-8 and 10-21 which depend therefrom are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 2015/0231046 A1 (hereinafter Cohen ‘046)) or Cohen (US 2014/0127275 A1 (hereinafter Cohen ‘275)).
Applicant Claims
The scope and contents of the claims were discussed above. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Both Cohen ‘046 and Cohen ‘275 teach providing a composition that contains additional agents which include insect repellents, such as DEET, as well as plant derived repellents, such as citronella oil (containing citronellol/citronellal which is an 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Both Cohen ‘046 and Cohen ‘275 teach the cellulose derived capsules encapsulating insect repellent as discussed above, but fail to specifically exemplify microcapsules that have a shell that consists of hydroxypropyl cellulose, and fail to exemplify a composition with the claimed components in the claimed percentages.   The teachings of both Cohen ‘046 and Cohen ‘275 cure these deficits.

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to provide a capsule which has a shell that consists of hydroxypropyl cellulose based upon the teachings of Cohen ‘046 and Cohen ‘275 that in certain embodiments consisting of can be used instead of comprising to describe components that follow the transitional phrase.  Furthermore, a shell made from hydroxypropyl cellulose or other cellulose derivative would have been easily envisaged based upon these components making up the very small list of components that make up the capsule wall.  Additionally, based upon the teachings of these two references it would have been obvious to fill these capsules, with an insect repellent, such as DEET or citronella oil, in order to provide the composition with insect repelling activity.  Based upon the teachings of both references, it would also have been obvious to encapsulate these insect repellent within the same capsule or different capsules or to leave one insect repellent nonencapsulated.
	Regarding the percentages of insect repellent filled cellulose derived capsules in the composition, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the percentage of each insect repellent in the mixture, a prima facie case of obviousness also exists wherein the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985) (holding that a rejection of a claim directed to an alloy of titanium “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium was proper); MPEP § 2144.05.  In the instant scenario, both references teach that the DEET may be present in a high amount, and such as 15% of the composition, and teach that the plant derived insect repellent can be present in a low concentration, such as 0.1%.  When taken together and when only considering the relative ratio of the DEET insect repellent to the plant oil insect repellent, percentages of insect repellent of about 99% of a first insect repellent and about 1% of a second insect repellent would have been achieved and thus such percentages are obvious. 
Regarding the inclusion of a surfactant, a polyquaternium, a moisturizer, an emollient, a thickener, a fragrance, a film former, a polymer and a soap base, inclusion of each of these ingredients would have been obvious based upon the specific teachings in both references to do so.  Furthermore, inclusion of the insect repellent cellulose derived capsules in a composition such as a shampoo, conditioner, body wash, etc., would have been obvious based upon both references suggesting that the composition containing these additional additives is one of these types of compositions.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.
Claims 1-8 and 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 2015/0231046 A1 (hereinafter Cohen ‘046)) or Cohen (US 2014/0127275 A1 (hereinafter Cohen ‘275)) as applied to claims 1-8 and 10-20 above, and further in view of Uchiyama et al. (Us 7,226,607 B2).
Applicant Claims
The scope and contents of the claims were discussed above. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Cohen ‘046 or Cohen ‘275 suggests the microencapsulated insect repellent containing composition of claims 1-8 and 10-20 as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The teachings of Cohen ‘046 or Cohen ‘275 suggests the microencapsulated insect repellent containing composition of claims 1-8 and 10-20 as discussed above, but fail to specifically teach the microcapsule is formed with one of the cellulose esters required by claim 21.  The teachings of Uchiyama et al. help to cure this deficit.
Uchiyama et al. teach compositions providing controlled release of an active, by microencapsulating the active within a microcapsule (abstract).  One of the actives that may be microencapsulated is an insect repellent (col 5, ln 6-17).  The microcapsules may have an average diameter of as little as 1 nm and up to 1,000 microns and may be formed using a cellulose ester, such as cellulose acetate or cellulose acetate butyrate (col 4, ln 6-16, 29-33).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to combine the teachings of either of the Cohen references with Uchiyama et al. because all of these references are related to microencapsulating actives, such as insect repellents.  As Uchiyama et al. teach microencapsulating insect repellent within a microcapsule that contains a cellulose ester, such as cellulose acetate, one of ordinary skill in the art would have found it obvious to provide encapsulated insect repellent in a microcapsule that contains a cellulose ester, such as cellulose acetate.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.

Response to Arguments
The amendments to claims 12, 15 and 21 have rendered the objections thereto no longer applicable.  Thus, the objections to claims 12, 15 and 21 are hereby withdrawn.
The amendment to claim 8 has rendered the 112(b) rejection thereto unnecessary.  Thus, the 112(b) rejection of claim 8 is withdrawn.
In regards to the priority claim as it pertains to claim 1, applicant’s argument regarding “cellulose” finding support in the original disclosure was found persuasive and “cellulose” has been removed from the claim language cited as not having support from the original disclosure in the priority section above.  Applicant further asserts that “hydroxyethyl cellulose” is supported in the original disclosure because paragraph [0064] of the ‘870 application indicates that anionic components, cationic components and additional ingredients can be part of the capsule.  Applicants further assert that paragraph [0052] of ‘870 indicates that these additional ingredients may include film formers and paragraph [0109] of ‘870 indicates that these film formers include cellulose derivatives and hydroxyethyl cellulose.  Upon reviewing the cited paragraphs, the arguments were not found persuasive.  Paragraph [0064] of ‘870 recites in pertinent part:

    PNG
    media_image1.png
    191
    666
    media_image1.png
    Greyscale

 	 In regards to the anionic and cationic components, paragraph [0064] is explicit that these component form part of the capsule.   Paragraph [0064], however, is silent to whether the one or more ingredients additional ingredients form part of the capsule (IE capsule shell).  Additionally, paragraphs [0106]-[0109] discuss film formers as ingredients that are included in the sunscreen composition and paragraph [0064] discusses additional ingredients that are included in the sunscreen composition as ingredients which are encapsulated in the capsules as internal components (IE not as part of the shell). Thus, it is believed that support in the original disclosure, that film formers form part of the capsule shell wall, is lacking.  As hydroxyethyl cellulose was included in the first claimset of 15/490812, priority date for claim 1 and dependents will be deemed to be 04/18/2017.  Additionally, as hydroxyethyl cellulose was included in the specification of 15/490812 at paragraphs [0016] and [0017] it is not new matter. Conversely, as hydroxybutyl cellulose, carboxymethyl hydroxyethyl cellulose, cellulose gum, ammonium alginate and derivatives of hydroxybutylmethyl cellulose and carboxymethyl hydroxyethyl cellulose were not recited in the original claims or specification of 15/490812 as forming part of the capsule shell and thus they constitute new matter as outlined in the new matter rejection above.  
	Regarding the priority of the species methyl cellulose, ethylmethyl cellulose and hydroxyethylmethyl cellullose, and cellulose esters, Applicant argues that the original disclosure discloses the capsules comprise cellulosic material and cellulose derivatives and specifically recite hydroxypropyl cellulose, hydroxypropylmethyl cellulose, ethyl cellulose carboxymethyl cellulose or derivatives thereof.  Additional species of film formers are also recited.  Applicant contends that methyl cellulose, ethylmethyl cellulose, hydroxyethylmethyl cellulose and cellulose esters are well known species of celluloses, cellulose derivatives, cellulose ethers or cellulosic materials to a person of ordinary skill in the art prior to the filing of the ‘870 application.  Support for this assertion comes in the form of various US Patents/Pre-grant Publications that recite these species along with other species specifically recited in the original disclosure.  Applicant concludes from this that a person of ordinary skill in the art would understand that methyl cellulose, ethylmethyl cellulose, hydroxyethylmethyl cellulose and cellulose esters were well-known species of celluloses, cellulose derivatives, cellulose ethers or cellulose materials, that they were interchangeable with the claimed species with similar properties, were commercially available and thus one could make the claimed capsules with these cellulose species without undue experimentation.  This was not found persuasive.  In terms of written description support of a species/genus, MPEP 2163(3)(a)(i) instructs that a determination should be made as to whether 1) applicant had actually reduced to practice the claimed invention, 2) if actual reduction to practice had not been achieved, determine whether the invention is complete as evidenced by chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole and 3) if there was no actual reduction to practice and there were no chemical formulas/structures disclosed, determine whether the specification describes the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  In terms of chemical inventions, this can be done by establishing a correlation between structure and function, where minimal structure is provided.  Regarding steps 1) and 2) above, it is noted that there is no evidence that Applicant reduced to practice these species by actually making capsules from methyl cellulose, ethylmethyl cellulose or hydroxyethylmethyl cellulose or called attention to their structure because these celluloses were not named in the specification.  Regarding step 3) the Examiner appreciates that various U.S. patents/pre-grant publications were cited in the last response.  These patents/publications, however, don’t tend to show that methyl cellulose, ethylmethyl cellulose or hydroxyethylmethyl cellulose are interchageable with the species of cellulose named in the specification for the purpose of forming capsule walls/shells.  In other words, a correlation between structure and function hasn’t yet been established.  Thus, for these reasons, methyl cellulose, ethylmethyl cellulose, hydroxyethylmethyl cellulose and cellulose esters aren’t yet deemed to be supported by the original disclosure.
	Applicant is encouraged to submit amendments in an AFCP 2.0 submission that would overcome the priority and new matter issue to expedite examination and possible allowance of the application.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L BRANSONExaminer, Art Unit 1616             

/JOHN PAK/Primary Examiner, Art Unit 1699